DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10885386 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because. See table below
US Patent No. 10885386 B1 (claim 1)
Instant Pending Application 16/571555 (claim 1)
A method for generating a training image set, the method implemented on a computing system comprising at least one processor in communication with at least one memory device, the method comprising using the at least one processor to:
A method for generating a training set of images and labels for a native environment, the method implemented on a computing system comprising at least one processor in communication with at least one memory device, the method comprising using the at least one processor to:
----
receive a plurality of physical coordinate sets
retrieve, from the at least one memory device, model data corresponding to a three-dimensional (3-D) model of a target object;
retrieve, from the at least one memory device, environmental model data corresponding to a georeferenced model of  the native environment, the environmental model data defining a plurality of environmental features;

create a plurality of two-dimensional (2-D) rendered images from the environmental model data, each of the 2-D rendered images corresponding to a view from one of the physical coordinate sets, the plurality of 2-D rendered images including one or more of environmental features;
create a plurality of semantic segmentation images by:
identifying a plurality of pixels that define the target object in the 2-D synthetic images; and
assigning a semantic segmentation label to the identified pixels of the target object;



generate linking data associating each of the semantic segmentation images with a corresponding one of the 2-D synthetic images;
generate linking data associating each of the 2-D rendered images with (i) labels for the one or more included environmental features and (ii) a corresponding native image;
And store the training image set including the 2-D synthetic images, the semantic segmentation images, and the linking data.
store the training rendered images, the labels, the corresponding native images, and the linking data.


Regarding claim 1, claim 1 of US. Patent No. 10885386 teaches all the limitations of claim 1 of the pending patent application except explicitly receiving plurality of coordinate sets. However, the 3-D model data may include these physical coordinates (for illustrative purposes only, the US. Patent No. 10885386 discloses: ¶ [0044] … In the example, model data 308 includes a unique identifier 312 and a geometry 316 for each element 110 of target object 100. ¶ [0045] Geometry 316 enables the at least one processor 302 to determine a position and orientation of the corresponding element 310 from any viewing angle and distance, such as when an image of target object 100 is rendered from model data 308. ¶ [0048] … Although the terms "pitch," "yaw," and "roll" are typically used in aeronautical applications, angular perspectives 242 defined using these rotations about the predefined axes x, y, z are applicable to any target object 100, as shown in FIG. 2B. Alternatively, any predefined axes and/or coordinate system suitable to define plurality of angular perspectives 242 may be used; ¶ [0076] For example, one such intrinsic sensor effect mapping algorithm is to map x- and y-coordinates of each 2-D synthetic base image to xd- and yd-coordinates to generate the corresponding 2-D synthetic image 340).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of US Patent No. 10885386 to explicitly include receiving plurality of coordinate sets in order to accurately identify an object in a real world image with a location tag. 
Regarding claim 11, the limitations are similar to those of claim 1; therefore rejected in the same manner. 
Regarding claim 20, the limitations are similar to those of claim 1; therefore rejected in the same manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estrada et al. (PG-Pub. 20170364733), hereinafter "Estrada".
Regarding claim 1, Estrada teaches: a method for generating a training set of images and labels for a native environment (FIGS. 1 and 9A-9B; ¶ [0058] FIG. 9 is a two part, FIG. 9A, 900 and FIG. 9B, 950 process flow diagram summarizing the generation of synthetic training geospatial images comprising the campaign object for geospatial image analysis that uses a method similar to that of 200);
the method implemented on a computing system comprising at least one processor in communication with at least one memory device (FIG. 13; ¶ [0026] FIG. 13 is a block diagram illustrating an exemplary overview of a computer system as may be used in any of the various locations throughout the system; CPU 41, Memory 43 and HDD 52), the method comprising using the at least one processor to: 
receive a plurality of physical coordinate sets (¶ [0041] …There is the further requirement that the correspondence of coordinate system used to catalog these segments within the cache, whether proprietary or open, to standard geographic latitude and longitude coordinates be known so that the location being analyzed on a given image segment from the cache is known at all times);
retrieve, from the at least one memory device, environmental model data corresponding to a georeferenced model of the native environment, the environmental model data defining a plurality of environmental features (¶ [0058] … By searching the 3-dimensional database (retrieve from memory) of models 903, the training image manipulation software module 145 retrieves a 3-dimensional model 902 of the object of interest, creates a flattened 2-dimensional synthetic image 904 from the selected 3-dimensional model and compares 905 the 2-dimensional synthetic image 904 to real, geospatial imagery of the same object (environmental features), such that the training image manipulation software module 145 may scale, orient, or and align the flattened 2-dimensional image to replicate 906 the real orthorectified geospatial image);
create a plurality of two-dimensional (2-D) rendered images from the environmental model data, each of the 2-D rendered images corresponding to a view from one of the physical coordinate sets, the plurality of 2-D rendered images including one or more of the environmental features (¶ [0058] FIG. 9 is a two part, FIG. 9A, 900 and FIG. 9B, 950 process flow diagram summarizing the generation of synthetic training geospatial images comprising the campaign object for geospatial image analysis that uses a method similar to that of 200, described above… creates a flattened 2-dimensional synthetic image 904 from the selected 3-dimensional model and compares 905 the 2-dimensional synthetic image 904 to real, geospatial imagery of the same object (environmental features)
Note: Instant pending application ¶ [0003] …The training images may also include additional labels, such as a name of the environmental feature in the image, and metadata, such as a description of a viewpoint from which the image was captured, a distance to the 
generate linking data associating each of the 2-D rendered images with (i) labels for the one or more included environmental features and (ii) a corresponding native image (¶ [0058] …Finally, the software module 145 runs a check 961, to ascertain whether the synthetic image matches the pre-labeled real image (corresponds to a native image), and if so, created a labeled synthetic image 962 to be deposited into a labeled corpus training set 110 (the created labeled synthetic image is linked to an object in the real image). Otherwise further adjustments to the synthetic object model may be made FIG. 9A, 905.);
and store the training set including the 2-D rendered images, the labels, the corresponding native images, and the linking data (FIG. 9A – 9B; Training image Data Store 110 contains labeled synthetic 2-D images that match a real-world view).
Regarding claim 2, Estrada teaches: the method according to claim 1 as applied above;
using the at least one processor to generate, for at least one of the environmental features, a respective one of the labels for each 2-D rendered image in which the environmental feature appears (¶ [0011] According to another aspect, a method for simplified generation of systems for broad area geospatial object detection the step comprising: (a) retrieving a plurality of color and spectrally optimized geospatial training images comprising an object of interest that is clearly labeled and a second plurality of color and spectrally optimized geospatial training images that do not contain the object of interest to isolate a set of visual features unique to the object of interest using an pre-engineered object model creation module comprising a processor; ¶ [0049] … To select features that may be useful in classifying a Feature selection may rely on the use of both positive samples, where the object of interest is presented in a plurality of orientations and lighting effects, the presence and location of the object clearly demarcated for system training and the use of negative samples, where geospatial images may comprise labeled objects that appear completely visually distinct from the object of interest to assist in the construction of a set of features that are not present on the search object
Note: Instant pending application: ¶ [0051] … In some examples, the at least one processor 302 is programmed in the semantic segmentation visualization mode to associate each type 314 of environmental feature 110 with a pre-selected color, and, for each detected environmental feature 110 in 2-D rendered image 340, to render the pixels 342 with the pre-selected color associated with type 314 of the respective environmental feature 110. Thus, for example, all runways 120 may be rendered with an identical bright red color to create semantic segmentation images 352).
Regarding claim 11, the limitations are similar to those of claim 1; therefore contain an allowable subject matter for the same reason. 
Regarding claim 12, the limitations are similar to those of claim 2; therefore contain an allowable subject matter for the same reason. 
Regarding claim 20, the limitations are similar to those of claim 1; therefore contain an allowable subject matter for the same reason. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada (PG-Pub. 20170364733), in view of Gausebeck et al. (PG-Pub. 20190026958), hereinafter "Gausebeck" .

Regarding claim 3, Estrada teaches: the method according to claim 1 as applied above;
Estrada does not explicitly teach: wherein the physical coordinate sets define a path through the native environment, the method further comprising using the at least one processor to receive a plurality of camera images recorded during a physical traversal of the path, wherein each of the camera images is associated with one of the physical coordinate sets.
However, in a related field, Gausebeck teaches: wherein the physical coordinate sets define a path through the native environment (¶ [0241] … the live navigation component 3206 can determine navigation information for the entity employing the computing device 3202, including a navigational path that avoids colliding with objects, a navigational path that facilitates brining the entity to a desired position relative to an object in the environment, and the like. In some implementations, the live navigation component 3206 can also use information that semantically identifies objects in included in the environment to facilitate navigation (e.g., where the vehicle should go, what the vehicle should avoid, etc.);
the method further comprising using the at least one processor to receive a plurality of camera images recorded during a physical traversal of the path, wherein each of the camera images is associated with one of the physical coordinate sets (¶ [0183] …For example, in the embodiment shown, the positioning component 1506 can include an IMU configured to generate the capture device motion data 904 in association with capture of one or more images via the one or more cameras 1404. The positioning component 1506 can also include a GPS unit configured to provide GPS coordinate information in association with capture of images by the one or more cameras).
Estrada to incorporate the teachings of Gausebeck by including: wherein the physical coordinate sets define a path through the native environment, the method further comprising using the at least one processor to receive a plurality of camera images recorded during a physical traversal of the path, wherein each of the camera images is associated with one of the physical coordinate sets in order to capture the capture device motion data and/or to capture device location data as disclosed by Gausebeck in ¶ [0183].
Regarding claim 4, Estrada in view of Gausebeck teaches: the method according to claim 3 as applied above;
Gausebeck further teaches: wherein each of the camera images includes a corresponding geo-coordinate tag, and wherein the method further comprises using the at least one processor to extract the geo-coordinate tags from the camera images to receive the plurality of physical coordinate sets (¶ [0183] Similarly, the positioning component 1506 can include hardware and/or software configured to capture the capture device motion data 904 and/or the capture device location data 906. For example, in the embodiment shown, the positioning component 1506 can include an IMU configured to generate the capture device motion data 904 in association with capture of one or more images via the one or more cameras 1404. The positioning component 1506 can also include a GPS unit configured to provide GPS coordinate information in association with capture of images by the one or more cameras. In some embodiments, the positioning component 1506 can correlate motion data 
Note: Instant pending application discloses: ¶ [0048] In certain examples, each of camera images 330 includes a corresponding geo-coordinate tag, and the at least one processor 302 is programmed to receive physical coordinate sets 332 by extracting the geo-coordinate tags from camera images 330. For example, the test vehicle also includes an on-board geo- locating system 386 such as a GPS receiver and/or inertial measurement unit (IMU), and as test vehicle 380 captures each camera image 330 along the path, the corresponding physical coordinate set 332 is captured from on-board geo-locating system 386 and embedded in the captured camera image 330 as the geo-coordinate tag).
Regarding claim 5, Estrada in view of Gausebeck teaches: the method according to claim 4 as applied above;
Gausebeck further teaches: wherein each of the camera images is associated with a timestamp, the timestamp corresponding to a relative time of traversal along the path (¶ [0132] … In some implementations, the IMU measurements can be correlated via a timestamp or the like to respective images captured by the camera in association with movement of the camera during the capture process. For example, in an implementation in which the camera is used to capture many images of an environment as the camera operator moves the camera to throughout the environment to different positions to capture different areas and perspective so the environment, each image that is captured can be associated with a timestamp that indicates its relative time of capture to the other images, as well as motion data reflective of movement of the camera during and/or between captures);
and wherein the method further comprises using the at least one processor to generate the linking data as a data structure comprising a plurality of records, each record including (i) a pointer to at least one of the 2-D rendered images and (ii) time metadata comprising at least one of the timestamp and the relative time of traversal associated with the corresponding native image (¶ [0124] …with reference to FIG. 9, the auxiliary data component output data 808 can include structured auxiliary data generated by the auxiliary data component 806 based on the native auxiliary data 802; ¶ [0132] The native auxiliary data 802 can include various types of auxiliary data associated with a 2D image (similar to a linking data between a 2D image and a native environment) and/or the process for capturing the 2D image that can be used to facilitate improving the accuracy of 3D-from-2D predictions and/or by the 3D modeling component 118 to improve the quality of 3D models For example, the native auxiliary data 802 can include but is not limited to, capture device motion data 904, capture device location data 906, camera/image parameters 908, and 3D sensor data 910. The capture device motion data 904 can include information regarding movement of a camera in association with capture of a plurality of images of an object or environment…For example, in an implementation in which the camera is used to capture many images of an environment as the camera operator moves the camera to throughout the environment to different positions to capture different areas and perspective so the environment, each image that is captured can be associated with a timestamp that indicates its relative time of capture to the other images, as well as motion data reflective of movement of the camera during and/or between captures (similar to metadata time that comprises a timestamp and relative time of navigation associated with a native image)
Note: instant pending application discloses: ¶ [0054] … It should be understood that the term "pointer" as used herein is not limited to a variable that stores an address in a computer memory, but rather refers more broadly to any element of information that identifies a location (e.g., file path, memory location) where an object (e.g., 2-D) rendered image 340, native image 356) associated with the pointer is accessible).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Estrada to incorporate the teachings of Gausebeck by including: and wherein the method further comprises using the at least one processor to generate the linking data as a data structure comprising a plurality of records, each record including (i) a pointer to at least one of the 2-D rendered images and (ii) time metadata comprising at least one of the timestamp and the relative time of traversal associated with the corresponding native image in order to indicate the relative time of capturing an image to the other images, as well as motion data reflective of movement of the camera during and/or between captures as disclosed by Gausebeck in ¶ [0132].
Regarding claim 6, Estrada teaches: the method according to claim 1 as applied above;
Estrada does not explicitly teach: further comprising using the at least one processor to generate the linking data as a data structure comprising a plurality of records, each record including a first pointer to at least one of the 2-D rendered images and a second pointer to the corresponding native image.
However, Gausebeck teaches: further comprising using the at least one processor to generate the linking data as a data structure comprising a plurality of records, each record including a first pointer to at least one of the 2-D rendered images and a second pointer to the corresponding native image (¶ [0155] In some embodiments, as described above, related images can be employed one or more components of the auxiliary data component 806, (e.g., the orientation estimation component 912, the position estimation component 914, and/or the depth estimation component 916), to generate structured auxiliary data 930 for one or images included in a set (of two or more) related images (similar to a second pointer to a native image). ¶ [0161] … The semantic labels/boundaries associated with features included in a 2D image can be characterized as structured auxiliary data 930 (the semantic labels of features in the 2D image are similar to a first pointer to the 2D rendered image) and used to facilitate deriving depth data for the 2D images. In this regard, the semantic label/segmentation information associated with a 2D image can also be used as input to one or more augmented 3D-from-2D models (e.g., one or more augmented models 810) along with the 2D image to generate derived 3D data 116 for the 2D image.
Note: instant pending application discloses: ¶ [0054] … It should be understood that the term "pointer" as used herein is not limited to a variable that stores an address in a computer memory, but rather refers more broadly to any element of information that identifies a location (e.g., file path, memory location) where an object (e.g., 2-D) rendered image 340, native image 356) associated with the pointer is accessible).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Estrada to incorporate the teachings of Gausebeck by including: generating the linking data as a data structure comprising a plurality of records, each record including a first pointer to at least one of the 2-D rendered images and a second pointer to the corresponding native image in order to employ auxiliary 
Regarding claim 9, Estrada teaches: the method according to claim 1 as applied above;
Estrada does not explicitly teach: wherein using the at least one processor to create the plurality of 2-D rendered images comprises: determining, for each of the 2-D rendered images, a visualization mode; and rendering, for each of the one or more environmental features, a plurality of pixels that define the environmental feature in a color corresponding to the determined visualization mode.
However, Gausebeck teaches: determining, for each of the 2-D rendered images, a visualization mode (¶ [0161] … In some implementations, the semantic labeling component 928 can also perform semantic segmentation and further identify and defined boundaries of recognized objects in the 2D images; ¶ [0248] … For example, the 2D image data can be associated with portions of a 3D model mesh to associate visual data from the 2D image data 102 (e.g., texture data, color data, etc.) with the mesh.); 
and rendering, for each of the one or more environmental features, a plurality of pixels that define the environmental feature in a color corresponding to the determined visualization mode (¶ [0248] … For example, the 2D image data can be associated with portions of a 3D model mesh to associate visual data from the 2D image data 102 (e.g., texture data, color data, etc.) with the mesh… In this regard, the indexed 3D sensor data 3308 can include captured 3D sensor readings captured by one or more 3D sensors and associated with respective pixels, superpixels, objects, etc. of the respective 2D images that was used to align the 2D images to generate the 3D space models. The indexed semantic label data 3310 can include semantic labels previously determined and associated with respective objects or features of the 3D space models. For example, the indexed semantic label data 3310 can identify wall, ceilings, fixtures, appliances, etc. (similar to texture data and color data corresponding to a visualization mode);
Note: Instant pending application discloses: ¶ [0051] in the example, the at least one processor 302 is programmed to create 2-D rendered images 340 including semantic segmentation images 352. More specifically, to create each semantic segmentation image 352, the at least one processor 302 is programmed to apply a visualization mode that renders plurality of pixels 342 corresponding to each detected environmental feature 110 in a corresponding semantic color).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Estrada to incorporate the teachings of Gausebeck by including: determining, for each of the 2-D rendered images, a visualization mode; and rendering, for each of the one or more environmental features, a plurality of pixels that define the environmental feature in a color corresponding to the determined visualization mode in order to employ one or more machine learning object recognition techniques to automatically identify defined objects and features included in the 2D images (e.g., walls, floors, ceilings, windows, doors, furniture, people, buildings, etc.) as disclosed by Gausebeck in ¶ [0161].
Regarding claim 13
Regarding claim 14, the limitations are similar to those of claim 4; therefore contain an allowable subject matter for the same reason. 
Regarding claim 15, the limitations are similar to those of claim 5; therefore contain an allowable subject matter for the same reason. 
Regarding claim 16, the limitations are similar to those of claim 6; therefore contain an allowable subject matter for the same reason. 
Regarding claim 19, the limitations are similar to those of claim 9; therefore contain an allowable subject matter for the same reason. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Estrada (PG-Pub. 20170364733), in view of Choi et al. (PG-Pub. 20190080431), hereinafter " Choi".  
Regarding claim 10, Estrada teaches: the method according to claim 1 as applied above;
Estrada does not explicitly teach: wherein using the at least one processor to create the plurality of 2-D rendered images comprises applying simulated intrinsic sensor effects.
However, in a related field Choi teaches: applying simulated intrinsic sensor effects (¶ [0054] …Therefore, intrinsic-based transformations attempt to provide an alignment relation between all pixels in both images using a single transformation. Since this transformation is applied to all pixels, the variance of each sensor unit in the image plane is treated uniformly. These per-pixel errors generally result in disparity in multi-modal image fusion techniques due to errors in intrinsic estimation or distortion).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Estrada to incorporate the teachings of Choi by including: wherein using the at least one processor to create the plurality of 2-D rendered images comprises applying simulated intrinsic sensor effects in order to account for any distortion caused by the sensor itself due to the discrepancies in optics and sensing devices. 
Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Estrada and Gausebeck are the closest prior art documents found. Estrada teaches the method according to claim 1 as applied above. However, the prior art when taken alone or in combination fails to disclose, teach or suggest generating a linking data associating the created 2D image with the spatial relationship between the physical coordinate set and environmental features. 
Regarding claim 8, the claim depends from claim 7; therefore contains an allowable subject matter by virtue of dependency.
Regarding claim 17, the limitations are similar to those of claim 7; therefore contain an allowable subject matter for the same reason. 
Regarding claim 18, the claim depends from claim 17; therefore contains an allowable subject matter by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665